EXHIBIT 10.32

IMPORTANT INFORMATION ON THE SEPARATION PROGRAM

APPLICABLE TO LEGACY MERCK

“BRIDGE-ELIGIBLE EMPLOYEES”

This Brochure applies to “Legacy Merck Employees” as defined in the Merck & Co.,
Inc. US Separation Benefits Plan (the “Separation Benefits Plan”) who Experience
a “Termination due to Workforce Restructuring” (as defined in the Separation
Benefits Plan):

(1) on or after January 1, 2012 but before January 1, 2013 and who as of their
Separation Date, are

 

  •  

at least age 49 and have at least 9 years of Credited Service; or

 

  •  

at least age 64 years and have less than 9 years of Credited Service; and

 

  •  

who, on their Separation Date, are not at least age 55 with at least 10 years of
Credited Service or at least age 65*; or

(2) on or after January 1, 2013 and who, as of December 31 of the year in which
their Separation Date occurs, are

 

  •  

at least age 50 and have at least 10 years of Credited Service; or

 

  •  

at least age 64 and have less than 10 years of Credited Service; and

 

  •  

who, on their Separation Date, are not at least age 55 with at least 10 years of
Credited Service or at least age 65*.

 

* For those who on their Separation Date are either at least age 65 regardless
of length of Credited Service or at least age 55 with at least 10 years of
Credited Service, see the brochure applicable to “Separated Retirement Eligible
Employees”.

Note: “Bridge-Eligible Employees” are not eligible for retiree healthcare unless
they meet the age and service requirements to be “Retiree Healthcare Bridge
Eligible” (see the glossary contained in this Brochure).

This Brochure does not apply to Legacy Merck Employees who are “Separated
Employees,” “Separated Retirement Eligible Employees,” or “Rebadged Employees”
as those terms are defined in the brochures applicable to those groups. If you
are a Legacy Merck Employee who is a “Separated Employee,” “Separated Retirement
Eligible Employee,” or “Rebadged Employee,” see the brochure that applies to
you.

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011



--------------------------------------------------------------------------------

 

LOGO [g274705g54j94.jpg]

Effective Date: As of January 1, 2012

 

Bridge-Eligible Employees

Effective as of November 1, 2005

2



--------------------------------------------------------------------------------

Table Of Contents

 

Brochure Overview

     3   

Separation Program Overview

     4   

Retirement Plan—Pension Bridge

     5   

•        “Terminated Vested”—If You Do Not Sign the Separation Letter

     5   

•        Separation Program—Pension Bridge—If You Sign the Separation Letter

     6   

Medical (including Prescription Drug) and Dental

     9   

•        Medical (including Prescription Drug) and Dental—If You Do Not Sign the
Separation Letter

     9   

•        Separation Program—Medical (including Prescription Drug) and Dental—If
You Sign the Separation Letter

     9   

•        If You Are Retiree Healthcare Bridge Eligible on Your Separation Date

     10   

•        Merck Retiree Healthcare Benefits—In General

     11   

•        Coordination with Medicare

     12   

Life Insurance

     13   

•        Basic Life Insurance—If You Do Not Sign the Separation Letter

     13   

•        Separation Program—Basic Life Insurance—If You Sign the Separation
Letter

     13   

•        AD&D, Optional Group Life and Dependent Life

     13   

Health and Life Insurance Benefits Overview Chart

     14   

Stock Options, Restricted Stock Units and Performance Stock Units

     15   

•        If You Do Not Sign the Separation Letter—“Separated” or “Involuntarily
Terminated” for Purposes of Stock Options, RSUs and PSUs

     15   

•        Stock Options (separation/sale/involuntary termination terms)

     15   

•        RSUs (separation/sale/involuntary termination terms)

     16   

•        PSUs (separation/sale/involuntary termination terms)

     17   

•        Separation Program—If You Sign the Separation Letter—“Retired” for
Purposes of Stock Options, RSUs and PSUs

     18   

•        Stock Options (retirement terms)

     18   

•        RSUs (retirement terms)

     19   

•        PSUs (retirement terms)

     19   

Annual Incentive Program/Executive Incentive Program (“AIP/EIP”)

     19   

•        Separation Program—If Your Separation Date Occurs On or After July 1
And On Or Before December 31

     20   

Other Benefits And Programs

     21   

•        Business Travel Accident

     21   

•        Dependent Care Flexible Spending Account

     21   

•        Group Auto & Homeowners Insurance

     21   

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

1



--------------------------------------------------------------------------------

•        Group Legal Plan

     21   

•        Health and Insurance Benefits

     21   

•        Health Care Flexible Spending Account

     22   

•        Long Term Care

     22   

•        Long Term Disability

     22   

•        Merck Deferral Program

     23   

•        Sales Incentive Plan

     23   

•        Savings Plan

     23   

•        Short Term Disability

     24   

•        Vacation Pay/Floating Holidays

     24   

•        Vision

     24   

Other Important Information

     25   

Glossary of Definitions

     26   

Note: Capitalized Terms used in this Brochure are generally defined in the
Glossary of Definitions.

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

2



--------------------------------------------------------------------------------

Brochure Overview

This Brochure summarizes the benefits for which a “Bridge-Eligible Employee” may
be eligible under Merck’s Separation Program and other employee benefit plans
and programs of Merck & Co., Inc. and its subsidiaries. Unless otherwise noted,
it is not an official plan document. The terms and conditions of Merck’s
employee benefit plans and programs applicable on an employee’s termination of
employment from the Employer are as described in the official plan documents,
including applicable summary plan descriptions (“SPDs”) and applicable summaries
of material modification, in each case previously provided to you or provided to
you with this Brochure, as such plans and programs (and the applicable SPDs) may
be amended from time to time. A copy of the applicable SPDs and applicable
summaries of material modification can be obtained on line at
http://one.merck.com/sites/sa/en-us/Pages/USMerckSummaryPlanDescriptions.aspx or
by calling the Merck Benefits Service Center at Fidelity at 800-666-3725. Unless
otherwise noted below, to the extent the information in this Brochure differs
from the official plan documents, the official plan documents will control.

“Bridge-Eligible Employees” are “Legacy Merck Employees” (as defined in the
Separation Benefits Plan) who experience a “Termination due to Workforce
Restructuring” (as defined in the Separation Benefits Plan):

(1) on or after January 1, 2012 but before January 1, 2013 and who as of their
Separation Date, are

 

  •  

at least age 49 and have at least 9 years of Credited Service; or

 

  •  

at least age 64 years and have less than 9 years of Credited Service; and

 

  •  

who, on their Separation Date, are not at least age 55 with at least 10 years of
Credited Service or at least age 65; or

(2) on or after January 1, 2013 and who, as of December 31 of the year in which
their Separation Date occurs, are

 

  •  

at least age 50 and have at least 10 years of Credited Service; or

 

  •  

at least age 64 and have less than 10 years of Credited Service; and

 

  •  

who, on their Separation Date, are not at least age 55 with at least 10 years of
Credited Service or at least age 65.

Bridge-Eligible Employees are only those employees who are designated by the
Employer or the Parent as “Bridge-Eligible Employees.” “Bridge-Eligible
Employees” do not include employees who terminate employment in any way that
does not constitute a Termination due to Workforce Restructuring as determined
in accordance with the terms of the Separation Benefits Plan, including
employees who resign for any reason. Benefits described in this Brochure only
apply to Bridge-Eligible Employees and do not apply to any other employees of
Merck or its subsidiaries or affiliates, including the Employer.

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

3



--------------------------------------------------------------------------------

If you have been designated as a Bridge-Eligible Employee, the Employer or
Parent will provide you with the Separation Letter. In order to receive the
benefits under the Separation Program for which a release of claims is required,
you must sign and return the Separation Letter by the date stated in the letter
(the “Separation Letter Return Date”).

Bridge-Eligible Employees who sign, return and, if a revocation period is
applicable, do not revoke the Separation Letter shall be treated as retired
under the Retirement Plan and referred to as “Bridged Employees.”

You are considered to have signed the Separation Letter if you sign and return
the Separation Letter by the Separation Letter Return Date and, if a revocation
period is applicable to you, do not revoke the Separation Letter within the
revocation period. You are considered to have not signed the Separation Letter
if you either (i) do not sign and return the Separation Letter by the Separation
Letter Return Date, or (ii) sign and return the Separation Letter by the
Separation Letter Return Date and, if a revocation period is applicable to you,
revoke the Separation Letter within the revocation period.

Separation Program Overview

All benefits under the Separation Program applicable to Bridge-Eligible
Employees are contingent upon the Bridge-Eligible Employee signing the
Separation Letter. They consist of:

 

  •  

Separation Pay

 

  •  

Outplacement Benefits

 

  •  

Eligibility for continued medical, dental and Basic Life Insurance benefits

 

  •  

Eligibility for a special payment in lieu of an AIP/EIP bonus for the
performance year in which his or her Separation Date occurs if his or her
Separation Date occurs on or after July 1 and on or before December 31 of that
performance year

 

  •  

Eligibility for retiree healthcare for those who are Retiree Healthcare Bridge
Eligible on their Separation Date

 

  •  

A pro-rata portion of certain early retirement subsidies under the Retirement
Plan, including the Social Security Bridge Transition Benefit and treatment as a
retiree under the Retirement Plan (“Pension Bridge”)

 

  •  

Treatment as a retiree for purposes of unexercised stock options and restricted
stock units and performance stock units

Separation Pay, Outplacement Benefits and continued medical, dental and Basic
Life Insurance benefits are described in the Separation Plan SPD distributed
with this Brochure.

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

4



--------------------------------------------------------------------------------

This Brochure describes:

 

  •  

the benefits offered under the Separation Program that are not described in the
Separation Plan SPD;

 

  •  

the benefits for those Bridge-Eligible Employees who do not sign the Separation
Letter; and

 

  •  

the terms and conditions of certain Merck benefit plans and programs as they
apply to Bridge-Eligible Employees without regard to whether they sign the
Separation Letter.

Retirement Plan—Pension Bridge

“Terminated Vested”—If You Do Not Sign the Separation Letter

By definition, as of the Separation Date, Bridge-Eligible Employees are not
eligible for early or normal retirement under the terms of the Retirement Plan.
So, on your Separation Date, if you are not a Bridged Employee (one who has
signed the Separation Letter) and you have at least 5 years of Vesting Service
(as that term is defined in the Retirement Plan), you will be a “terminated
vested” participant in the Retirement Plan for all purposes and will stop
accruing additional Credited Service (as that term is defined in the Retirement
Plan). This means that your employment will have terminated after you are vested
and before you were eligible for early or normal retirement under the Retirement
Plan (generally, at least age 55 with at least 10 years of Credited Service, or
at least age 65 without regard to years of service). If you are less than 65 and
your employment terminates before you have at least 5 years of Vesting Service,
you are not vested and have no entitlement under the Retirement Plan; you are
not considered “terminated vested.”

If you are a “terminated vested” participant, your benefits under the Retirement
Plan must begin no later than the first day of the month following age 65.
However, you can start receiving a reduced lump sum or monthly benefit payment
on the first day of any month after you reach age 55. Your lump sum or monthly
benefit payment will be reduced to reflect early payment of your benefits. The
early payment reduction for a “terminated vested” participant is an “actuarial”
reduction. That is, your life expectancy and certain other actuarial assumptions
are used in calculating the reduction amount for each year prior to age 65 that
the benefits begin. You should expect this to reduce your lump sum or monthly
payments substantially because by commencing your benefit early, you receive
benefits earlier and for a longer period. A table illustrating examples of
actuarial reductions from the age 65 benefit and a more detailed explanation of
the benefits for “terminated vested” participants can be found in the SPD (and
applicable summaries of material modification) for the Retirement Plan.

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

5



--------------------------------------------------------------------------------

After you leave the Employer, if you are entitled to a vested benefit from the
Retirement Plan, you’ll receive a statement that will tell you what your monthly
life income payment will be at age 65. This will be sent to you within
approximately one year from your Separation Date. If any portion of your benefit
is from a different plan, such as the Retirement Plan for Hourly Employees of
MSD, there is an offset which reduces the benefit from the Retirement Plan. The
aggregate lump sum benefit payable from two different plans generally differs
slightly from a lump sum payable from only one plan (especially if different
interest rate methodologies apply).

Payments not Compensation for Retirement Plan. Separation Pay is not
compensation for Retirement Plan purposes. A bonus or the special payment, if
any, in lieu of an AIP/EIP bonus paid after your Separation Date is also not
compensation for Retirement Plan purposes.

Separation Program—Pension Bridge—If You Sign the Separation Letter

For Retirement Plan purposes, as a Bridged Employee (one who has signed the
Separation Letter), you will be considered to have retired from active service
with the Employer on your Separation Date and will be entitled to a pro-rata
portion of your early retirement subsidies. For those who are not yet 55, you
will be considered to have a “deferred” pension on the terms described below. A
“deferred” pension benefit is payable no earlier than the first of the month
following the participant’s 55th birthday.

Early Retirement Subsidy. Your benefit from the Retirement Plan will be based on
the Credited Service accrued as of the Separation Date and will be payable at
age 65; however, you can begin to receive your lump sum or monthly benefit
payment on the first day of any month after you reach age 55. If you commence
your lump sum or monthly benefit payment at or after age 55 but before age 62,
the benefit will still be reduced. The amount of the reduction is less than the
actuarial reduction that applies to “terminated vested” participants and more
than the reduction that applies to early retirees who are not Bridged Employees.

The Retirement Plan provides that the benefits for early retirees are reduced by
0.25% for each month (i.e., 3% for each year) that they begin before age 62.
Bridged Employees receive a pro-rata portion (the “Pro-Rata Fraction”) of the
enhancement provided by the early retirement subsidies. The Pro-Rata Fraction
equals the percentage of the employee’s Credited Service on his/her Separation
Date divided by the Credited Service that employee would have had if employment
had continued until he/she was first eligible to be treated as an early retiree.
For purposes of this fraction, Credited Service is limited to 35 years for both
Credited Service at separation and the Credited Service had employment continued
to his/her first day of eligibility for treatment as an early retiree.

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

6



--------------------------------------------------------------------------------

For example, assume an employee’s Separation Date occurs in 2012 and he is 50
years old with 10 years of Credited Service on his Separation Date. He would
have been first eligible to be treated as an early retiree when he attained age
55, when he would have had 15 years of Credited Service. The Pro-Rata Fraction
in this example would be 10/15.

To calculate the benefit that will be paid, the formula is

 

  •  

Pro-Rata Fraction TIMES the participant’s accrued benefit as of the Separation
Date payable with early retirement subsidies

 

  •  

PLUS (1 MINUS the Pro-Rata Fraction) TIMES the participant’s accrued benefit at
Separation Date actuarially reduced for early commencement

Here’s an example of how this formula will work. Assume an employee is 52 years
old at separation with 23 years of Credited Service. His earliest retirement age
will be 55, at which time he would have had 26 years of Credited Service, so his
Pro-Rata Fraction is 23/26, or 88.46%. Assume his accrued benefit—that is, the
age 65 annuity payment paid every month for the rest of his life—is $1,000. If
he receives his pension at age 55, as an early retiree he would receive $790. As
a terminated vested participant, he would receive $340.

Under the formula, he would receive $738.07 per month beginning, at age 55
calculated as follows:

 

88.46% Times $790 =

   $ 698.83   

Plus

  

(1-88.46% = 11.54%) Times $340 =

   $ 39.24      

 

 

 

Equals

  

Total:

   $ 738.07   

The $738.07 monthly annuity value could be converted into any of the forms of
benefit available under the Retirement Plan.

Social Security Bridge Transition Benefit. Bridged Employees also may be
eligible for the Social Security Bridge Transition Benefit under the Separation
Program. The Social Security Bridge Transition Benefit is fully described in the
SPD (and applicable summaries of material modification) for the Retirement Plan.
In general, the Social Security Bridge Transition Benefit reduces the offset for
Social Security Benefits under the Retirement Plan by providing a temporary
monthly supplement prior to age 62. The benefit was eliminated in July 1995 but
was preserved for employees then at least age 50, with 90% preserved for
employees then 49, 80% for employees then 48, etc. The benefit was not preserved
for employees then 40 or younger.

Death of a Bridged Employee. If you die after you sign the Separation Letter but
before you begin to receive your benefits from the Retirement Plan, your spouse
(or estate in the case of any unmarried participant) will receive an annuity or
a lump sum. If you die before age 55, you will be eligible for the Social
Security

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

7



--------------------------------------------------------------------------------

Bridge Transition Benefit. If you were eligible for the Rule of 85 Transition
Benefit on your Separation Date, you will not be eligible for this benefit if
you die before you reach age 55. The Pro-Rata Fraction described above would be
applied as described above. The benefit is calculated as though you had elected
a joint and 50% survivor annuity with your spouse (if you’re unmarried, as
though you had a spouse the same age as you) on the day before you died. The
lump sum is the actuarial equivalent of just the 50% survivor portion of the
benefit—that is, taking into account your death. The annuity or lump sum is
payable only after your spouse (or administrator of your estate) applies for the
benefit. Bridged Employees under the Separation Program will not be charged for
the qualified pre-retirement spousal annuity fully described in the SPD (and
applicable summaries of material modification) for the Retirement Plan.

Other Information. Except as described here, you will be treated as a terminated
vested participant for Retirement Plan purposes. For example, you may not
receive a “disability retirement” as discussed in the SPD (and applicable
summaries of material modification) for the Retirement Plan.

The special provisions in the Retirement Plan regarding Bridged Employees are
subject to certain discrimination tests under tax laws. Our actuaries have
reviewed data on a preliminary basis and concluded that these special provisions
satisfy those tests under most scenarios. However, if the provisions in practice
happen to fail the tests, the benefits described here will be paid, to the
extent necessary, from company assets outside the Retirement Plan. Benefits from
the Retirement Plan have tax advantages that payments outside it do not. You
will be notified as soon as possible if this provision affects you.

After you leave the Employer, if you are entitled to a vested benefit from the
Retirement Plan, you’ll receive a statement that will tell you what your monthly
life income payment will be at age 65. This will be sent to you within
approximately one year from your Separation Date. If any portion of your benefit
is from a different plan, such as the Retirement Plan for Hourly Employees of
MSD, there is an offset which reduces the benefit from the Retirement Plan. The
aggregate lump sum benefit payable from two different plans generally differs
slightly from a lump sum payable from only one plan (especially if different
interest rate methodologies apply).

Payments not Compensation for Retirement Plan. Separation Pay is not
compensation for Retirement Plan purposes. A bonus or the special payment, if
any, in lieu of an AIP/EIP bonus paid after your Separation Date is also not
compensation for Retirement Plan purposes.

Split Election. Bridged Employees whose pension benefits are payable in part
from the Supplemental Retirement Plan who wish to make an election with respect
to the retirement benefits under that plan should do so in accordance

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

8



--------------------------------------------------------------------------------

with that plan by contacting the Support Center at 866-MERCK-HD (866-637-2543)
to request the appropriate paperwork if eligible.

Official Plan Document. To the extent this section describes eligibility for the
Pension Bridge, including the Social Security Bridge Transition Benefit, it
constitutes a summary of material modification to the SPD for the Retirement
Plan and should be kept with that document.

Medical (including Prescription Drug) and Dental

Medical (including Prescription Drug) and Dental – If You Do Not Sign the
Separation Letter

If you don’t sign the Separation Letter your medical and dental coverage will
continue until the end of the month in which your Separation Date occurs. You
will be eligible to elect to continue your coverage in accordance with COBRA for
up to 18 months from the first day of the month coincident with or following
your Separation Date, just like any other employee whose employment ends. If you
have no medical and/or dental coverage under Merck’s plans on your Separation
Date, you will not be eligible to elect such coverage under COBRA.

Separation Program—Medical (including Prescription Drug) and Dental – If You
Sign the Separation Letter

If you sign the Separation Letter you will be eligible to continue medical and
dental coverage under Merck’s plans (as they may be amended from time to time)
in accordance with COBRA as described in the section above, however, you will be
eligible to pay a subsidized COBRA rate equal to the contribution rates
applicable to active employees as they may change from time to time for your
Benefits Continuation Period. Your Benefits Continuation Period starts on the
first day of the COBRA continuation period and continues for a period of up to
18 months. The length of your Benefits Continuation Period is based on your
complete years of continuous service on your Separation Date. Please note that
you will receive a letter from the Merck Benefits Service Center regarding your
eligibility to elect continuation coverage under COBRA. That letter will reflect
the full COBRA rate—not the subsidized rate. You must elect to continue coverage
under COBRA in accordance with the instructions contained in that letter in
order to be eligible for continuation coverage at the subsidized rates. See the
Separation Plan SPD for more information. Also note that you can terminate your
active medical and/or dental coverage during your Benefits Continuation Period
but you cannot re-enroll in that coverage thereafter.

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

9



--------------------------------------------------------------------------------

If You Are Retiree Healthcare Bridge Eligible on Your Separation Date

If you are Retiree Healthcare Bridge Eligible and you sign the Separation Letter
you are eligible to continue your medical and dental coverage through COBRA at
the subsidized COBRA rates equal to the contribution rates applicable to active
employees as they may change form time to time for the duration of your Benefits
Continuation Period. At the end of your Benefits Continuation Period, you are
eligible to participate in retiree medical and dental benefits at subsidized
retiree rates applicable to similarly situated retirees.

You cannot commence retiree medical or retiree dental benefits before the end of
the Benefits Continuation Period, however, you can waive your Benefits
Continuation Period as of your Separation Date or in limited circumstances you
may elect to end that period early and elect retiree benefits instead. Also note
that you can terminate your medical and/or dental coverage during your Benefits
Continuation Period without waiving your Benefits Continuation Period and you
will still be eligible to elect retiree medical and dental coverage at the end
of your Benefits Continuation Period. For information, see the Separation Plan
SPD.

If you are Retiree Healthcare Bridge Eligible and you sign the Separation Letter
but you are not eligible for medical and/or dental benefit continuation as of
your Separation Date under the Separation Benefits Plan (e.g., you had no active
coverage on your Separation Date or you failed to timely elect and pay for
continuation coverage under COBRA), you are not eligible to continue such
coverage under COBRA through your Benefits Continuation Period. Instead, you
will be eligible to enroll in retiree medical and dental benefits at the end of
your Benefits Continuation Period or as of your Separation Date if you elect to
waive your Benefits Continuation Period. If you elect to end your Benefits
Continuation Period early, you can enroll in retiree medical and dental coverage
during annual enrollment (for coverage effective the following January 1) or
mid-year if you have a life event (e.g., you lose coverage elsewhere) and you
contact the Merck Benefit Service Center within 30 days of the event.

If you elect to waive or end your Benefits Continuation Period early, you are
electing to permanently and irrevocably forfeit your right to active medical and
dental (and Basic Life Insurance) continuation for which you would have
otherwise been eligible during that period. See the Separation Plan SPD for
information on the limited circumstances that permit you to end your Benefits
Continuation Period early.

Retiree medical and dental eligibility provided under the Separation Program for
those who are Retiree Healthcare Bridge Eligible is subject to the same
forfeiture provision described in the Separation Plan SPD. The forfeiture
provision will apply for the period during which Separation Pay would have been
paid had it been paid in installments in accordance with the Employer’s normal
payroll

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

10



--------------------------------------------------------------------------------

practices, however, if the forfeiture provision applies during that period, you
will be permanently ineligible for retiree healthcare benefits.

Official Plan Document. To the extent this section describes eligibility for
retiree healthcare for those who are Retiree Healthcare Bridge Eligible, it
constitutes a summary of material modification to the medical and dental
sections of the Merck SPD for Legacy Merck Retirees and should be kept with that
document.

Merck Retiree Healthcare Benefits—in General

This section only applies to you if you are Retiree Healthcare Bridge Eligible
and you sign the Separation Letter.

If you are Retiree Healthcare Bridge Eligible, the date on which your retiree
healthcare benefits begin as described above is the “Retiree Healthcare
Commencement Date”.

You will be automatically enrolled in retiree medical and dental coverage as of
your Retiree Healthcare Commencement Date. If you do not have medical and/or
dental coverage on the last day of your Benefits Continuation Period, you will
be enrolled in the no coverage retiree option. If you have medical and/or dental
coverage on the last day of your Benefits Continuation Period, you will be
enrolled in retiree dental and medical coverage under the same coverage option
in which you were enrolled on the day before your Retiree Healthcare
Commencement Date, provided that coverage option is available to you as a
retiree. If that coverage option is not available, you will be automatically
enrolled in the plan’s default option. Coverage under your retiree medical and
dental coverage will also automatically continue for your eligible dependents
who were enrolled under the applicable plans on the day before your Retiree
Healthcare Commencement Date provided they are eligible for coverage.

You are permitted to add eligible dependents or drop covered dependents and/or
change medical and/or dental coverage options retroactive to your Retiree
Healthcare Commencement Date only if you notify the Merck Benefits Service
Center of such change(s) within 30 days after your Retiree Healthcare
Commencement Date. Thereafter, any permitted changes will only be made
prospectively during annual enrollment (for coverage effective the following
January 1) or mid-year if you experience a life event and you notify the Merck
Benefits Service Center within 30 days of the event.

You can “opt-out” of retiree medical and/or dental coverage at any time, but
note that your ability to re-enroll for coverage is generally limited to annual
open enrollment (with the following January 1 as the re-enrollment effective
date); mid-year enrollment is available only if you have a life event that
permits you to enroll in coverage and you contact the Merck Benefit Service
Center to re-enroll in Merck retiree coverage within 30 days of the date of the
life event.

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

11



--------------------------------------------------------------------------------

You must pay the applicable contributions for retiree healthcare coverage
beginning on your Retiree Healthcare Commencement Date. You will receive an
invoice from the Merck Benefit Service Center that indicates the contribution
due for your retiree healthcare coverage. If you fail to pay the contribution
required for retiree healthcare coverage in the time and manner specified on the
invoice, you will be deemed to have opted out of coverage and your ability to
re-enroll is limited as described above. You may want to consider enrolling in
the automatic payment option available through the Merck Benefits Service Center
at Fidelity. Contact the Merck Benefits Service Center at Fidelity at
800-666-3725 for additional information.

For purposes of determining retiree medical contributions, a Bridged Employee
who is Retiree Healthcare Bridge Eligible

 

  •  

will have the number of points that is the sum of his/her age and years of
adjusted service as recorded on the Employer’s records (from age 40 for those
subject to the “Rule of 88”; all adjusted service for those subject to the “Rule
of 92”) as of his/her Separation Date; and

 

  •  

will pay premiums for medical coverage in accordance with the premium schedule
for the “Rule of 92” or the “Rule of 88”, as applicable, in effect on his/her
Retiree Healthcare Commencement Date, as the premium schedule may be amended
from time to time.

To determine whether the “Rule of 92” or the “Rule of 88” applies to you and to
see the contributions applicable to those schedules, see About Me on Sync.

For retiree dental coverage you will pay a flat dollar contribution in
accordance with the contribution schedule for retiree dental coverage in effect
on your Retiree Healthcare Commencement Date, as that contribution schedule may
be amended from time to time. For the contribution schedule applicable to
retiree dental coverage, see About Me on Sync.

You cannot be covered as an active employee for medical and/or dental and or
through COBRA and/or Basic Life Insurance and as a retiree (even under the no
coverage option) for Merck healthcare coverage during the same period.

Coordination with Medicare

An individual is generally eligible for Medicare if he or she is at least age 65
or has been entitled to Social Security disability benefits for at least 24
months. If you or your dependents are eligible for Medicare on your Separation
Date or become eligible for Medicare during the period for which you are covered
under COBRA at subsidized or non-subsidized rates or thereafter if eligible as a
retiree, the Merck medical plan under which you are covered will coordinate with
Medicare. That means that Medicare will be primary and the Merck medical plan

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

12



--------------------------------------------------------------------------------

will be secondary. You or your dependents, as applicable, must enroll in
Medicare immediately when first eligible for Medicare. When coordinating with
Medicare, the Merck medical plans assume that you and your dependents are
covered by Medicare as of the first date you or your dependents, as applicable,
are eligible to be covered under Medicare—whether or not the individual is
actually covered. If you and your dependents do not enroll in Medicare when
first eligible you will experience a gap in coverage and you may be obligated to
pay a late enrollment penalty to Medicare for Medicare when you do enroll. For
information on eligibility for and enrollment in Medicare visit your local
Social Security Administration office or contact the Social Security
Administration online at www.ssa.gov or by phone at 800-772-1213.

Life Insurance

Basic Life Insurance—If You Do Not Sign the Separation Letter

If you do not sign the Separation Letter, your Basic Life Insurance will
continue for 31 days after your Separation Date. During this 31-day period you
may elect to convert this coverage to an individual policy with Prudential,
subject to certain limitations. Contact the Merck Benefits Service Center
(800-666-3725) or Prudential (877-370-4778) for more information.

Separation Program—Basic Life Insurance—If You Sign the Separation Letter

If you sign the Separation Letter, your Basic Life Insurance will continue at no
cost to you under Merck’s life insurance plan (as it may be amended from time to
time) during your Benefits Continuation Period as more fully described in the
Separation Plan SPD. You are responsible for paying applicable tax on imputed
income, if any, for Basic Life Insurance coverage during your Benefits
Continuation Period. Note that you may elect to waive or end your Benefit
Continuation Period early under limited circumstances but if you do the Basic
Life Insurance (and any medical and/or dental benefit) continuation for which
you would have otherwise been eligible during that period will be permanently
and irrevocably forfeited. See the Separation Plan SPD for information on the
limited circumstances that permit you to waive or end your Benefits Continuation
Period early.

AD&D, Optional Group Life and Dependent Life Insurance

Whether or not you sign the Separation Letter, your accidental death and
dismemberment coverage will end as of your Separation Date and your optional
group term life insurance and dependent life insurance will continue for 31 days
after your Separation Date. During this 31-day period you may elect to convert
or port your optional group term life and/or dependent life coverage to an
individual policy with Prudential, subject to certain limitations. Contact the
Merck

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

13



--------------------------------------------------------------------------------

Benefits Service Center (800-666-3725) or Prudential (877-370-4778) for more
information.

Health and Life Insurance Benefits Overview Chart

The chart below is provided for your convenience to compare the medical, dental
and Basic Life Insurance benefits offered under the Separation Program to the
normal plan provisions. It assumes you are eligible for medical and dental
continuation under COBRA, that you sign the Separation Letter and that you
timely pay the required contributions to continue coverage.

 

     

Regular Plan Provisions

  

Separation Program

Medical (including Prescription Drug) and, Dental    Benefits continue to the
end of the month in which your Separation Date occurs; eligible for COBRA
afterward for up to 18 months at full COBRA rate   

Benefits continue to end of month in which your Separation Date occurs; eligible
for COBRA afterwards for up to 18 months as follows:

 

Provided you elect to continue benefits under COBRA,

 

Medical and Dental benefits at subsidized rates equal to active employee rates
continue for the duration of your Benefits Continuation Period;

 

Thereafter

 

If not Retiree Healthcare Bridge Eligible—continue medical and/or dental
benefits for remaining COBRA period, if any, at full COBRA rate;

 

If Retiree Healthcare Bridge Eligible—begin participation in retiree medical and
dental benefits w/applicable retiree contributions

Basic Life Insurance   

Coverage equal to 1x base pay continues for 31 days after Separation Date.

 

You may be eligible to convert to an individual policy with Prudential during
the 31-day period.

  

Coverage equal to 1x base pay continues at no cost to you for the duration of
your Benefits Continuation Period.

 

You may be eligible to convert to an individual policy with Prudential during
the 31-day period after coverage ends as described above.

Optional Employee Group Term Life and Dependent Life   

Coverage at level in effect on your Separation Date continues for 31 days

 

You may be eligible to convert or port to an individual policy with Prudential
during the 31-day period.

AD&D    No coverage    No coverage

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

14



--------------------------------------------------------------------------------

Stock Options, Restricted Stock Units and Performance Stock Units

Only employees may receive incentives under Merck’s incentive stock plans,
including stock options, restricted stock units (“RSUs”) or performance stock
units (“PSUs”); therefore, you will not be eligible to receive any grants after
your Separation Date.

If You Do Not Sign the Separation Letter – “Separated” or “Involuntarily
Terminated” for Purposes of Stock Options, RSUs and PSUs

Under Merck’s incentive stock plans, stock options, RSUs and PSUs held by a U.S.
employee whose employment ends are treated under the provisions of the grants
applicable to retirement only if the employee is considered a retiree under the
Retirement Plan. Bridge-Eligible Employees who do not sign the Separation Letter
are not considered retirees under the Retirement Plan. Therefore, if you do not
sign the Separation Letter (or, if a revocation period is applicable to you, you
revoke the Separation Letter), the separation provisions (not the retirement
provisions) applicable to stock options, RSUs and PSUs will apply to any
outstanding incentives granted to you prior to 2010 that you hold on your
Separation Date and the sale/involuntary termination provisions (not the
retirement provisions) applicable to stock options, RSUs and PSUs will apply to
any outstanding incentives granted to you in 2010 and thereafter that you hold
on your Separation Date. Provisions may differ based on the grants. IT IS YOUR
RESPONSIBILITY TO FAMILIARIZE YOURSELF WITH THE TERMS OF INDIVIDUAL GRANTS.

Stock Options (separation/sale/involuntary termination terms)

Generally, for outstanding annual and quarterly stock option grants made in 2001
through 2009, the separation terms are:

Unvested options will vest on the Separation Date. You will then have two years
to exercise them and previously vested grants. All outstanding vested
options—including those previously vested—will expire on the day before the
second anniversary of your Separation Date (or their original expiration date,
if earlier).

Generally, for outstanding annual and quarterly stock option grants made in 2010
and thereafter terms differ depending on whether your employment terminated due
to the sale of your division or otherwise in an involuntary termination:

 

  •  

If your employment is terminated due to the sale of your subsidiary, division or
joint venture, options that would have become exercisable within one year of
your Separation Date will become exercisable on

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

15



--------------------------------------------------------------------------------

 

your Separation Date and all others immediately expire. All unexercised options
will expire on the day before the first anniversary of your Separation Date (or
their original expiration date, if earlier).

 

  •  

If your employment terminates due to an other involuntary termination, options
that are unvested on your Separation date will expire on your Separation Date.
Options that are exercisable on your Separation Date will expire on the day
before the first anniversary of your Separation Date (or their original
expiration date, if earlier).

Key R&D, MRL and MMD new hire stock option grants, and other stock option grants
may have different terms. See the term sheets applicable to such stock option
grants.

If on your Separation Date your then outstanding equity is treated as described
above and you are rehired,

 

  •  

stock options granted before 2010 that are unexercised and outstanding on your
rehire date will be reinstated to active status as if your employment had not
been interrupted, and

 

  •  

stock options granted during 2010 and thereafter that are unexercised and
outstanding on your rehire date will continue to be treated as described above.

RSUs (separation/sale/involuntary termination terms)

For RSUs granted before January 1, 2010, if you are treated as separated, a pro
rata portion of your annual grants of restricted stock units, if any, generally
will vest and become distributable at the same time as if your employment had
continued; the remainder of the grant will expire on your Separation Date.
Different terms may apply to RSUs that were not granted as part of the annual
RSU grants. See the term sheets applicable to RSUs granted to you, if any.

For each annual and quarterly RSU grant made on or after January 1, 2010, terms
differ depending on whether your employment terminated due to the sale of your
division or otherwise in an involuntary termination.

If your employment is terminated due to the sale of your subsidiary, division or
joint venture, the following portion of your RSU awards and accrued dividends,
if any, will be distributed at the time distributed to active employees:
one-third if your Separation Date is on or after the grant date but before the
first anniversary of the grant date; two-thirds if your Separation Date is on or
after the first anniversary of the grant date but before the second anniversary
of the grant date; and all if your Separation Date is on or after the second
anniversary of the grant date.

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

16



--------------------------------------------------------------------------------

If your employment terminates in an other involuntary termination and your
Separation Date occurs

 

  •  

On or after the first anniversary of the RSU grant date, a pro rata portion of
your RSU grant generally will vest and become distributable to you (together
with any applicable accrued dividend equivalents) at the same time as if your
employment had continued; the remainder of the grant will expire on your
Separation Date; or

 

  •  

before the first anniversary of the RSU grant date, the entire grant (together
with any applicable accrued dividend equivalents) will expire on your Separation
Date.

See the term sheets applicable to RSUs granted to you, if any.

PSUs (separation/sale/involuntary termination terms)

PSUs granted January 1, 2009 vested or lapsed effective December 31, 2011.
Payment, if any, will be made to you in accordance with the terms of the grant.
See the term sheets applicable to PSUs granted to you, if any.

For each PSU granted on or after January 1, 2010, terms differ depending on
whether your employment terminated due to the sale of your division or otherwise
in an involuntary termination.

If your employment is terminated due to the sale of your subsidiary, division or
joint venture, the following portion of your PSU awards will be distributed at
the time distributed to active employees, based on actual performance: one-third
if your Separation Date is on or after the grant date but before the first
anniversary of the grant date; two-thirds if your Separation Date is on or after
the first anniversary of the grant date but before the second anniversary of the
grant date; and all if your Separation Date is on or after the second
anniversary of the grant date.

If your employment terminates in an other involuntary termination and your
Separation Date occurs

 

  •  

on or after the first anniversary of the PSU grant date, a pro rata portion of
your PSU grant generally will vest and become distributable to you at the same
time as if your employment had continued and based on actual performance; the
remainder of the grant will expire on your Separation Date; or

 

  •  

before the first anniversary of the PSU grant date, the entire grant will expire
on your Separation Date.

See the term sheets applicable to PSUs granted to you, if any.

If you have any question about your stock options, restricted stock units or
performance stock units, you can call The Support Center at 866-MERCK-HD
(866-637-2543).

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

17



--------------------------------------------------------------------------------

Separation Program—If You Sign the Separation Letter—“Retired” for Purposes of
Stock Options, RSUs and PSUs

Under Merck’s incentive stock plans, stock options, RSUs and PSUs held by a U.S.
employee whose employment ends are treated under the provisions of the grants
applicable to retirement only if the employee is considered a retiree under the
Retirement Plan. If you sign the Separation Letter you are considered a retiree
under the Retirement Plan. Therefore, if you sign the Separation Letter, the
retirement provisions (not the separation provisions or the involuntary
termination provisions) applicable to stock options, RSUs and PSUs will apply to
any outstanding incentive you hold on your Separation Date. The retirement
provisions may differ based on the grants. IT IS YOUR RESPONSIBILITY TO
FAMILIARIZE YOURSELF WITH THE TERMS OF INDIVIDUAL GRANTS.

Stock Options (retirement terms)

Generally, for outstanding annual and quarterly stock option grants made in 2001
through 2009, the retirement provisions are:

Unvested options will vest on the original vesting date and then be exercisable
for the full term of the option, expiring on the original expiration date.
Vested options will be exercisable for the remaining term of the option,
expiring on the original expiration date.

Generally, for outstanding annual and quarterly stock option grants made in 2010
and thereafter, the retirement provisions are:

 

  •  

Unvested Options:

 

  •  

If your Separation Date occurs before the 6-month anniversary of the option
grant date, the options expire on your Separation Date; or

 

  •  

If your Separation Date occurs on or after the 6-month anniversary of the option
grant date, unvested options will become exercisable on their original vesting
date and remain exercisable until they expire on the day before the fifth
anniversary of the grant date (or their original expiration date, if earlier).

 

  •  

Vested Options: Options that are vested on your Separation Date will be
exercisable until they expire on the day before the fifth anniversary of the
grant date (or their original expiration date, if earlier).

Key R&D, MRL and MMD new hire stock option grants, and other stock option grants
may have different terms. See the term sheets applicable to such stock option
grants.

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

18



--------------------------------------------------------------------------------

If you are treated as retired, and later rehired, stock options that are
unexercised and outstanding on your rehire date will continue under the
retirement terms.

RSUs (retirement terms)

If you are treated as retired, any annual grants of restricted stock units that
were granted at least 6 months prior to your Separation Date, if any, generally
will vest and become distributable (together with any applicable accrued
dividend equivalents for grants made in 2010 and thereafter) as if your
employment with the Employer had continued. RSUs granted within 6 months of your
Separation Date will be forfeited (together with any applicable accrued dividend
equivalents for grants made in 2010 and thereafter). See the term sheets
applicable to RSUs granted to you, if any.

PSUs (retirement terms)

If you are treated as retired, a pro rata portion of any annual grant of
performance share units that were granted to you at least 6 months prior to your
Separation Date will be payable if at all when the distribution with respect to
the applicable performance year is made to active employees; the remainder of
the grant will expire on your Separation Date. Performance share units, if any,
granted to you within 6 months of your Separation Date will lapse on your
Separation Date. See the term sheets applicable to PSUs granted to you, if any.

If you have any question about your stock options, RSUs or PSUs, call the
Support Center at 866-MERCK-HD (866-637-2543).

Annual Incentive Program/Executive Incentive Program (“AIP/EIP”)—

As described in more detail below, payment of bonuses, or a special payment in
lieu of a bonus, depends on when your Separation Date occurs during a
performance year and for a special payment in lieu of a bonus, whether or not
you sign the Separation Letter.

 

  •  

For the performance year prior to the Separation Date: Provided you are in a
class of employees eligible for an AIP/EIP and your employment ends between
January 1 and the time AIP/EIP bonuses are paid for that year to other
employees, you will be eligible for an actual AIP/EIP bonus with respect to the
performance year immediately preceding your Separation Date on the same terms
and conditions as those that apply to other employees. That bonus, if any, will
be paid at the time AIP/EIP bonuses are paid for that year to other employees
(not later than March 15) or will be deferred in accordance with your applicable
deferral election for that performance year. Eligibility for consideration for
your prior performance year AIP/EIP bonus is not contingent upon your signing
the Separation Letter.

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

19



--------------------------------------------------------------------------------

  •  

For the performance year in which Separation Date occurs: If your Separation
Date occurs between January 1 and June 30, inclusive, no AIP/EIP or special
payment in lieu of a bonus with respect to the performance year in which your
Separation Date occurs is payable. If your Separation Date occurs on or after
July 1 and on or before December 31, a special payment in lieu of a bonus is
payable under this program with respect to the performance year in which your
Separation Date occurs provided you sign the Separation Letter. See below for
details.

 

  •  

For executives who are listed in the Summary Compensation Table for the most
recent proxy materials issued by Merck in connection with the annual meeting of
shareholders, the amount of payment in lieu of EIP award, if any, will be guided
by the principles contained in this section, but Merck retains complete
discretion to pay more, or less, than those amounts.

 

  •  

The Employer reserves the right to treat the payment of AIP/EIP bonuses and/or
the special payments in lieu of AIP/EIP bonuses as supplemental wages subject to
flat-rate withholding (that is, not taking into account any exemptions).

 

  •  

No 401(k) deductions are made from any special payment in lieu of an AIP/EIP.

Separation Program—If Your Separation Date Occurs On or After July 1 And On Or
Before December 31

If your Separation Date occurs on or after July 1 and on or before December 31,
a special payment in lieu of an AIP/EIP with respect to the performance year in
which your Separation Date occurs may be paid only if you sign the Separation
Letter. The special payment, if any, will be calculated based on the target
bonus applicable to you under the AIP/EIP on your Separation Date (subject to
the following sentence) with respect to the current performance year and the
number of full and partial months you worked in the current performance year and
is subject to downward adjustment by Merck in its sole discretion based on a
variety of factors, including but not limited to your documented poor
performance in the current performance year. If your Separation Date occurs on
or after the effective date of your assigned band, pathway and level under the
new Compensation and Career Framework communication but before January 1, 2013,
your target bonus will be the greater of the target applicable to your assigned
position in the Compensation and Career Framework job structure on your
Separation Date or your band/tier level immediately preceding the conversion to
the new structure. If you receive a special payment in lieu of an AIP/EIP bonus,
it will be paid to you (less applicable withholding) as soon as administratively
feasible following your Separation Date (but not later than March 15 of the year
following your Separation Date) and Merck’s receipt of your signed Separation
Letter. However, if you elected to defer all or part of your AIP/EIP bonus, that
election will apply to payments made in lieu of AIP/EIP bonus.

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

20



--------------------------------------------------------------------------------

* * *

OTHER BENEFITS AND PROGRAMS

The following describes the terms and conditions of certain Merck benefit plans
and programs as they apply to employees whose employment with the Employer
terminates for any reason. For additional information, see the applicable SPDs
and applicable summaries of material modification.

Business Travel Accident

Your coverage under the Business Travel Accident Insurance Plan ends on your
Separation Date.

Dependent Care Flexible Spending Account

Your participation in the Dependent Care Flexible Spending Account ends on your
Separation Date. Eligible expenses incurred throughout the calendar year in
which your Separation Date occurs (even after employment with the Employer ends)
can be reimbursed but only up to the amount actually contributed to the account.
Claims for those expenses must be submitted to Horizon Blue Cross Blue Shield by
April 15th of the year following the year in which your Separation Date occurs.
Amounts remaining in the account after all eligible expenses have been paid will
be forfeited.

Group Auto & Homeowners Insurance

If you participate in the MetLife Group Auto & Homeowners Insurance on your
Separation Date, your payroll deduction (and the applicable discount) will end
on that date and you will be moved to direct bill with MetLife. If you have any
questions, please contact MetLife at 800-438-6388.

Group Legal Plan

If you participate in the Group Legal Plan on your Separation Date, your
coverage will end on that date. You may continue coverage on an individual basis
for 30 months after your Separation Date. If you elect to continue coverage, you
must pre-pay for the coverage for 30 months. Contact Hyatt Legal for details at
800-821-6400.

Health and Insurance Benefits

Merck’s health and insurance benefits consist of the following Merck plans and
programs: medical (including prescription drugs), dental, vision, health care
and dependent care flexible spending accounts, life insurance (including basic
and

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

21



--------------------------------------------------------------------------------

optional term life, dependent term life and accidental death and dismemberment),
long term care and long term disability. Your participation in these plans ends
as described elsewhere in this communication. However, a full month of
contribution/premium for your coverage under these plans in effect on your
Separation Date may be deducted from your paycheck for the month in which your
Separation Date occurs.

Health Care Flexible Spending Account

Your participation in the Health Care Flexible Spending Account (“HCFSA”) ends
on your Separation Date, unless you elect to continue to participate in
accordance with COBRA for the remainder of the calendar year in which your
Separation Date occurs. If you elect to continue participation in HCFSA under
COBRA, you must make your required contributions on an after-tax basis. Eligible
expenses incurred while you participate in HCFSA during the calendar year in
which your Separation Date occurs can be reimbursed up to your entire elected
amount. Claims incurred after your participation in HCFSA ends cannot be
reimbursed, no matter how much money is left in the account. Claims for expenses
incurred during the calendar year in which your Separation Date occurs and while
you are a participant in HCFSA must be submitted to Horizon Blue Cross Blue
Shield by April 15 of the year following the year in which your Separation Date
occurs. Amounts remaining in the account after all eligible expenses have been
paid will be forfeited.

Long Term Care

If you elected coverage under Merck’s Long Term Care Plan for you (or your
spouse or same-sex domestic partner), that coverage will end on your Separation
Date. However, you may continue coverage without interruption by contacting CNA
(the insurer) and paying your first quarterly premium to CNA within 31 days
after the last day of the month in which your Separation Date occurs. For more
information (and to request the necessary forms) contact CNA directly at
800-528-4582.

Long Term Disability

Your participation in the Long Term Disability Plan (“LTD Plan”) will end on the
last day of the month in which your Separation Date occurs. In other words, you
must have satisfied the 26-week LTD Plan eligibility period by the end of the
month that includes your Separation Date to be eligible for LTD Plan benefits.
If you are disabled and receiving income replacement benefits under the LTD Plan
on your Separation Date, those benefits will continue in accordance with the
terms of the LTD Plan. However, Separation Pay paid by the Employer under the
Separation Benefits Plan will be offset from benefits payable under the LTD Plan
(meaning the LTD Plan benefits will be reduced by Separation Pay).

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

22



--------------------------------------------------------------------------------

Merck Deferral Program

If you have an account balance in the Merck & Co., Inc. Deferral Program, your
termination of employment will commence distribution of your account in
accordance with your previously elected schedule, subject to applicable plan
terms. For example, account balances less than $125,000 are distributed without
giving effect to the participant’s election, while distributions to certain of
Merck’s most highly paid employees on account of termination of employment
cannot be made for six months from the termination date.

If you elected to defer all or part of your EIP/AIP distribution and receive a
payment in lieu thereof as a result of your separation, your deferral election
to the Merck Deferral Program will apply to your payment in lieu of your
EIP/AIP.

Sales Incentive Plan

If you are a participant in a sales incentive plan of Merck or its subsidiaries,
including the Employer, on your Separation Date, your eligibility to be paid a
bonus, if any, will be determined under the terms and conditions of the plan in
which you are a participant.

Savings Plan

Any Separation Pay you receive under the Separation Benefits Plan is not base
pay and may not be contributed to the Savings Plan. A bonus or the special
payment, if any, in lieu of an AIP/EIP bonus is also not compensation for
purposes of the Savings Plan.

If you have an outstanding Savings Plan loan balance as of your Separation Date,
you will have 60 days to repay the balance. If the loan is not repaid within 60
days, the outstanding loan balance will be considered to be in default and will
be treated as a partial distribution subject to taxation and a possible 10%
early withdrawal penalty. Please consult your tax advisor.

You generally may receive a final distribution from the Savings Plan at any time
after your Separation Date. However, if the value of your Savings Plan account
is less than $1,000 upon your Separation Date, you automatically will receive a
distribution of your account balance following your Separation Date. If your
account balance is between $1,000 and $5,000 upon your Separation Date, and you
do not elect a lump sum distribution or a rollover, your account will be rolled
over into an Individual Retirement Account (IRA) at Fidelity. If, upon reaching
age 65, you have not previously elected to receive your benefits, your account
balance will be distributed to you without regard to its amount. Review the
information in the SPD (and applicable summaries of material modification) for
the Savings Plan for additional information on receiving a final distribution
under the Savings Plan.

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

23



--------------------------------------------------------------------------------

Short Term Disability

Subject to applicable state law, your participation in the Short Term Disability
Plan (“STD Plan”) ends on your Separation Date. If you are disabled and are
receiving income replacement benefits under the STD Plan on your Separation
Date, those benefits will continue in accordance with the terms of the plan.
However, subject to state law, Separation Pay paid by the Employer under the
Separation Benefits Plan will act as an offset from benefits payable under the
STD Plan (meaning the STD Plan benefits will be reduced by the Separation Pay).
Where state law does not permit such offsets to be made to STD Plan benefits (or
where the Employer in its sole and absolute discretion determines it is easier
for the Employer to administer), STD Plan benefits will instead act as an offset
from Separation Pay paid (or payable) by the Employer under the Separation
Benefits Plan (meaning Separation Pay will be reduced by the STD Plan benefits).
The amount of the offset will be established by the Employer and will be a good
faith estimate of the STD Plan benefits payable to the employee after the
employee’s Separation Date.

Vacation Pay/Floating Holidays

You will be paid for any amount of vacation that you have accrued but not used
as of your Separation Date. Conversely, you must reimburse the Employer for any
vacation you used prior to your Separation Date that you had not earned as of
your Separation Date. Any such amounts to be reimbursed may be deducted from any
Separation Pay paid pursuant to the Separation Benefits Plan. You will not be
paid for unused vacation days carried over from the calendar year prior to your
Separation Date or for floating holidays that are unused as of your Separation
Date, unless payment is required under state law.

Vision

Coverage under the Vision Plan ends on the last day of the month in which your
Separation Date occurs. You will be given the opportunity to continue this
benefit in accordance with COBRA for up to 18 months from your Separation Date
by paying the required premiums.

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

24



--------------------------------------------------------------------------------

* * *

OTHER IMPORTANT INFORMATION

Parent (or its applicable subsidiary) retains the right (to the extent permitted
by law) to amend or terminate the Separation Benefits Plan and any other benefit
or plan described in this brochure (or otherwise) at any time and nothing in
this Brochure in any way limits that right. However, following a “change in
control” of Merck (as defined in the Merck & Co., Inc. Change in Control
Separation Benefits Plan, as it may be amended from time to time), certain
limitations apply to the ability of Parent (or its applicable subsidiary) to
amend or terminate its benefit plans. In addition, a Legacy Merck Employee whose
employment is terminated without cause within two years following a “change in
control” who satisfies certain age and service requirements on the date his or
her employment ends, may also be entitled to receive the retirement pension
and/or healthcare bridge as provided in the Merck & Co., Inc. Change in Control
Separation Benefits Plan.

Notwithstanding anything in the Separation Program to the contrary, benefits
under the Separation Program that are subject to Section 409A of the Internal
Revenue Code of 1986, as amended, will be adjusted to avoid the excise tax under
Section 409A. Parent or Employer will take any and all steps it determines are
necessary, in its sole and absolute discretion, to adjust benefits under the
Separation Program to avoid the excise tax under Section 409A, including but not
limited to, reducing or eliminating benefits, changing the time or form of
payment of benefits, etc.

Payments made on account of separation from service are limited during the six
months following the termination of employment of a “Specified Employee” as
defined in Treas. Reg. Sec. 1.409A-1(i) or any successor thereto, which in
general includes the top 50 employees of a company ranked by compensation.
Notwithstanding anything contained in the Separation Program to the contrary, if
a Covered Employee is a “Specified Employee” on his or her Separation Date, to
the extent required by Section 409A of the Internal Revenue Code of 1986, as
amended, no payments will be made during the six-month period following
termination of employment. Instead, amounts that would otherwise have been paid
during that six-month period will be accumulated and paid, without interest, as
soon as administratively feasible following the end of such six-month period
after termination of employment.

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

25



--------------------------------------------------------------------------------

Glossary of Definitions

As used in this document, the following terms have the following meanings.

“Basic Life Insurance” is life insurance provided under a plan sponsored by
Parent or a subsidiary of Parent equal to 1x “base pay” (as defined in the Life
Insurance SPD”).

“Benefits Continuation Period” is as defined in the Separation Benefits Plan.

“Bridge-Eligible Employees” means “Legacy Merck Employees” as defined in the
(Separation Benefits Plan) who experience a “Termination due to Workforce
Restructuring” (as defined in the Separation Benefits Plan):

(1) on or after January 1, 2012 but before January 1, 2013 and who as of their
Separation Date, are

 

  •  

at least age 49 and have at least 9 years of Credited Service; or

 

  •  

at least age 64 years and have less than 9 years of Credited Service; and

 

  •  

who, on their Separation Date, are not at least age 55 with at least 10 years of
Credited Service or at least age 65; or

(2) on or after January 1, 2013 and who, as of December 31 of the year in which
their Separation Date occurs, are

 

  •  

at least age 50 and have at least 10 years of Credited Service; or

 

  •  

at least age 64 and have less than 10 years of Credited Service; and

 

  •  

who, on their Separation Date, are not at least age 55 with at least 10 years of
Credited Service or at least age 65.

Bridge-Eligible Employees are only those employees who are designated by the
Employer or Parent as “Bridge-Eligible Employees.” This Brochure only applies to
Bridge-Eligible Employees.

“Bridged Employees” are those Bridge-Eligible Employees who sign (and if a
revocation period is applicable to them, do not revoke) the Separation Letter.
Bridged Employees are considered retired under the Retirement Plan. “Bridged
Employees” do not include employees who terminate employment in any way that
does not constitute a Termination due to Workforce Restructuring as determined
in accordance with the terms of the Separation Benefits Plan, including
employees who resign for any reason.

“Credited Service” is as defined in the Retirement Plan.

“Employer” means individually and collectively, Merck Sharp & Dohme Corp., and
its direct and indirect wholly owned subsidiaries excluding Comsort, Inc. and
Telerx Marketing, Inc. The term “Employer” excludes each Legacy Schering

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

26



--------------------------------------------------------------------------------

Entity (as defined in the Separation Benefits Plan) and Inspire Pharmaceuticals,
Inc.

“Legacy Merck Employee” is as defined in the Separation Benefits Plan.

“Parent” means Merck & Co., Inc.

“Pension Bridge” means the pro-rata portion of certain early retirement
subsidies under the Retirement Plan, including the Social Security Bridge
Transition Benefit and treatment as a retiree under the Retirement Plan

“Retiree Healthcare Bridge Eligible” means that you are a Bridged Employee who
as of your Separation Date (i) if your Separation Date occurs in 2012 you are at
least age 49 with at least 9 years of Credited Service on your Separation Date,
or (ii) if your Separation Date occurs in 2013 you are at least age 50 with at
least 10 years of Credited Service as of December 31 of the year in which your
Separation Date occurs, or (iii) if your Separation Date occurs in 2014 you are
at least age 51 with at least 10 years of Credited Service as of December 31 of
the year in which your Separation Date occurs, or (iv) if your Separation Date
occurs in 2015 or thereafter you are at least age 52 with at least 10 years of
Credited Service as of December 31 of the year in which your Separation Date
occurs.

“Retiree Healthcare Commencement Date” means the date your retiree healthcare
benefits begin as described in this Brochure.

“Retirement Plan” means the Retirement Plan for Salaried Employees of MSD

“Separation Benefits Plan” means the Merck & Co., Inc. US Separation Benefits
Plan.

“Separation Date” means a Bridge-Eligible Employee’s last day of employment with
the Employer.

“Separation Letter” means the letter provided by Parent or the employer that
that includes a “Release of Claims” (as defined in the Separation Benefits
Plan).

“Separation Letter Return Date” is the date stated in the Separation Letter (or
as extended by the Employer at its sole discretion) by which Bridge-Eligible
Employees must sign and return it to Parent or Employer. Bridge-Eligible
Employees who sign and return (and, if a revocation period is applicable to
them, do not revoke) the Separation Letter, become Bridged Employees.

“Separation Plan SPD” means the SPD for the Merck & Co., Inc. US Separation
Benefits Plan.

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

27



--------------------------------------------------------------------------------

“Separation Program” means the (i) Separation Benefits Plan, (ii) provisions
described in this Brochure applicable to (A) eligibility for retiree healthcare
benefits for Bridged Employees who are Retiree Healthcare Bridge Eligible,
(B) eligibility for the Pension Bridge, (C) treatment as a retiree under Merck’s
options, RSUs and PSUs, and (D) payment in lieu of AIP/EIP.

“SPDs” means summary plan descriptions of various employee benefit plans
sponsored by Merck & Co., Inc. or one of its wholly owned subsidiaries.

 

LMRK Separated Bridged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

28